EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Song Jung and Debodhonyaa Sengupta on 4/20/2022-4/22/2022.

The application has been amended as follows: 
In claim 5, lines 2-3, delete “further comprising: a separation unit;


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks and amendments filed 4/6/2022 have overcome the prior art of record.
With respect to claims 1 and dependent claims 2, 4, 6 and 7, the prior art of record, such as Kitada (US 2010/0282406), LG Chem ‘810 (KR 10-2017-01 19810A) and LG Chem ‘355 (KR 10-2017-0092355A), does not disclose the additional limitation of “a first panel storing unit, which stores a first panel, which is the panel from which a first optical film attached to a first surface thereof is separated, and supplies the first panel to the panel conveyance route; a second panel storing unit, which stores a second panel, which is the panel from which a second optical film attached to a second surface thereof is separated, wherein the second surface of the panel is opposite to the first surface of the panel, and supplies the second panel to the panel conveyance route, an auxiliary conveyance route connecting the separation unit to the first and second panel storing units for conveying the first and second panels to the panel storing units, and a control unit which controls whether to supply the first and second panels stored in the first and second panel storing units, respectively, to the panel conveyance route” in combination with the other limitations of claim 1 and in the arrangement claimed.
The prior art references of Kitada (US 2010/0282406) in view of LG Chem ‘810 (KR 10-2017-01 19810A) and LG Chem ‘355 (KR 10-2017-0092355A) do suggest some of the features.  Kitada, for example, discloses multiple conveyance routes (as discussed in the prior action, pages 11-12).  Additionally, LG Chem ‘810 discloses a separation unit (as discussed in the prior action, page 11).  Additionally, the newly submitted reference of Etsujiro (JP 2007-313514 A) was considered by the examiner.  However, the full arrangement of claim 1 would not be obvious without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK